DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 14 recites “the passive radiator is mounted in the passive acoustic aperture” in lines 5-6 of the claim. It is unclear if this limitation is referring to one of the “plurality of passive radiators” recited in parent claim 2, or if it is meant to refer to each of the plurality of passive radiators. 
5.	Claim 19 recites “the passive radiator is mounted in the passive acoustic aperture” in lines 5-6 of the claim. It is unclear if this limitation is referring to one of the “even number of passive radiators” recited in parent claim 3, or if it is meant to refer to each of the even number of passive radiators. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2016/0234588 A1 to Timothy et al. (“Timothy”).
As to claim 1, Timothy discloses a bone conduction earphone (see pg. 2, ¶ 0026, ¶ 0029), comprising: a main body; a bone conduction speaker mounted on the main body (see pg. 2, ¶ 0028 - ¶ 0029; pg. 3, ¶ 0032); and a passive radiator mounted on the main body, wherein the passive radiator is connected to the bone conduction speaker through a connecting rod, and the bone conduction speaker is operative to vibrate when being excited by an audio signal and drive the passive radiator to vibrate synchronously through the connecting rod (passively driven rigid members connected to active members via suspension beams, see pg. 5, ¶ 0047 - ¶ 0048; pg. 6, ¶ 0054; pg. 7, ¶ 0073).  
As to claim 2, Timothy further discloses wherein there are arranged a plurality of passive radiators around the bone conduction speaker, and each of the plurality of passive radiators is connected to the bone conduction speaker through one connecting rod (see figure 8; pg. 6, ¶ 0054).  



1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Pub No CN 209526843 U to Sun et al. (“Sun”).
As to claim 1, Sun discloses a bone conduction earphone, comprising: a main body; a bone conduction speaker mounted on the main body (see figure 1; pg. 1, ¶ 0002; pg. 6, ¶ 0032 of English translation); and a passive radiator mounted on the main body, wherein the passive radiator is connected to the bone conduction speaker through a connecting rod, and the bone conduction speaker is operative to vibrate when being excited by an audio signal and drive the passive radiator to vibrate synchronously through the connecting rod (protrusions 19 connected via connector 20, see figure 3, pg. 1, ¶ 0033).  
As to claim 2, Sun further discloses wherein there are arranged a plurality of passive radiators around the bone conduction speaker, and each of the plurality of passive radiators is connected to the bone conduction speaker through one connecting rod (see figure 3, pg. 1, ¶ 0033).  
As to claim 3, Sun further discloses wherein there are arranged an even number of passive radiators, every two of the passive radiators form one set and are symmetrically disposed about the bone conduction speaker, and each set of passive radiators are connected to the bone conduction speaker through one connecting rod, wherein two ends of the connecting rod are respectively connected to the two passive radiators of a corresponding set, and a center of the connecting rod is connected to the bone conduction speaker (see figure 3, pg. 1, ¶ 0033).  



9.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2009/0245556 A1 to Parker et al. (“Parker”).
As to claim 1, Parker discloses a bone conduction earphone, comprising: a main body; a bone conduction speaker mounted on the main body (see figures 1, 3A, 6A and 7A; pg. 2, ¶ 0034; pg. 3, ¶ 0043); and a passive radiator mounted on the main body, wherein the passive radiator is connected to the bone conduction speaker through a connecting rod, and the bone conduction speaker is operative to vibrate when being excited by an audio signal and drive the passive radiator to vibrate synchronously through the connecting rod (contact points 312 via rods 310, see figures 3A-3C; pg. 3, ¶ 0045; pg. 5, ¶ 0068).  
As to claim 2, Parker further discloses wherein there are arranged a plurality of passive radiators around the bone conduction speaker, and each of the plurality of passive radiators is connected to the bone conduction speaker through one connecting rod (see figures 3A-3C and 6A-6D).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 8-11, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US Patent Pub No 2021/0076121 A1 to Sha.
As to claims 4, 11 and 16, Sun discloses the bone conduction earphone of respective claims 1, 2 and 3.
Sun does not disclose wherein the main body comprises: a base, wherein the bone conduction speaker and the passive radiator are mounted on the base; and a hook, detachably connected to the base and operative to be hooked around a periphery of a human ear and cooperate with the bone conduction speaker to clamp the human ear.  
	Sha discloses a bone conduction device, and further discloses the structure of the earphone as including a base housing that includes the vibrating element (see figure 1; pg. 2, ¶ 0033), and an ear hook portion detachably connected to the housing and configured to be hooked around the ear and, along with the housing portion, provide a clamping force on the ear (see figures 1-2, 6 and 8; pg. 2, ¶ 0043; pg. 3, ¶ 0046 - ¶ 0047, ¶ 0054).
	Sun and Sha are analogous art because they are both drawn to bone conduction devices.
It would have an obvious choice before the effective filing date of the claimed invention to incorporate the earphone structure as taught by Sha for a bone conduction speaker as taught Sun. The motivation would have been as a matter of design choice, to provide a more compact earphone structure that provides vibrations behind the ear, which can be advantageous for some users (Sha pg. 2, ¶ 0034; pg. 3, ¶ 0049).
As to claims 8, 15 and 20, Sun in view of Sha further discloses wherein the hook is rod-shaped and comprises a first arc segment and a second arc segment connected to each other, wherein a free end of the first arc segment is connected to the base, the first arc segment is bent toward the base and operative to be hooked around the periphery of the human ear, the second arc segment is bent away from the base, and an outer side surface of the second arc segment abuts against the bone conduction speaker (Sha figures 1-2 and 6).  
As to claim 9, Sun in view of Sha does not expressly disclose wherein the main body further comprises a cushion strip connected to the hook and extending from an inner side surface of the first arc segment to the outer side surface of the second arc segment, and the first arc segment is operative to be hooked around the periphery of the human ear through the cushion strip. However it does disclose the ear hook portion being made of a hard resin that keeps its shape, and a portion of the ear hook that contacts the ear having a softer material (Sha pg. 3, ¶ 0055). The proposed modification of a cushioning strip on the arc segment of the hook is therefore considered obvious to one of ordinary skill in the art given the teachings of Sun in view of Sha, as cushioning elements for ear worn devices are well known in the art, the motivation being to provide a softer surface for hard ear hook portions that contact the user when worn (Sha pg. 3, ¶ 0055).  
As to claim 10, Sun in view of Sha further discloses wherein the main body further comprises a cushion sleeve sleeved on the second arc segment, and the outer side surface of the second arc segment abuts against the bone conduction speaker through the cushion sleeve (Sha cushion 27, see figure 8; pg. 3, ¶ 0055).  
	
12.	Claims 5-6, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sha, and further in view of Chinese Pub No CN 209488778 U to Zhang et al. (“Zhang”).
As to claims 5, 12 and 17, Sun in view of Sha discloses the bone conduction earphone of respective claims 4, 11 and 16.
Sun in view of Sha further discloses one of the hook and base provided with an insertion slot, and the other component provided with an insertion rod (Sha figure 8), but does not expressly disclose wherein of the hook and the base one is provided with an insertion slot and a seizing hole that passes through a side wall of the insertion slot, and the other is provided with an insertion rod and a locking protrusion connected to an outer wall of the insertion rod, wherein the insertion rod is operative to be inserted in the insertion slot, and the locking protrusion is operative to be caught in the seizing hole.  
However such a configuration is merely a straightforward possibility from which a skilled person would select when implementing a connection portion between components, as taught by Zhang, which discloses a similar bone conduction speaker with an ear hook portion (see figures 3-4), and further teaches the ear hook as being detachably connected from the speaker portion via a protruding portion on the insertion rod portion, and a corresponding slot portion with an insertion hole that corresponds to the protruding portion (see figure 4; pg. 7, ¶ 0038 of the English translation). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, to provide a simplified connection portion that locks the components in place and limits movement (Zhang figure 4; pg. 7, ¶ 0038 - ¶ 0039).
As to claims 6, 13 and 18, Sun in view of Sha and Zhang further discloses wherein an opening of the insertion slot is provided with a limiting slot passing through a side wall of the insertion slot, and the outer wall of the insertion rod is provided with a limiting protrusion, wherein the limiting protrusion is operative to be inserted in the limiting slot (Zhang figures 4 and 7; pg. 7, ¶ 0036, ¶ 0038; pg. 8, ¶ 0043).  

Allowable Subject Matter
13.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 7, 14 and 19 further limit their respective parent claims with additional structure for the main body base component of the earphone device, in particular the base comprising a bottom housing and an cover, wherein the bottom housing includes an opening facing away from the hook, and the cover is connected to the bottom housing to cover the opening of the bottom housing, the bottom housing further being provided with an active acoustic aperture and a passive acoustic aperture, and wherein the bone conduction speaker is mounted in the active acoustic aperture and the passive radiator is mounted in the passive acoustic aperture. The closest prior art, cited by Applicant and Examiner, fails to anticipate or render obvious the bone conduction earphone as recited in claims 7, 14 and 19.  

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chinese Pub No CN 204669581 U to Wen discloses a similar bone conduction earphone main body structure as recited in claim 4 (see figures 1-2).
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652